Exhibit 710.32.01
McAfee, Inc.
Stock Option Agreement
NAME
Pursuant to the terms and conditions of the Company’s NAME OF OPTION PLAN (the
“Plan”), OPTIONEE (the “Optionee”) has been granted a nonstatutory stock option
to purchase XX,XXX shares (the “Option”) of stock as outlined below. In general,
the latest date this option will expire is MM/DD/YY (the “Expiration Date”).
However, as provided in the Plan, this option may expire earlier than the
Expiration Date.

      Grant Date:MM/DD/YY   Option Price per Share: US     $XX.XX Options
Granted:      XX,XXX    

Vesting Schedule

      Number of Shares to vest   Vesting Date XX,XXX   MM/DD/YY

25% of the Shares subject to the Option shall vest on the Vesting Date, and
1/48th of the Shares
subject to the Option shall vest each month thereafter.

      Upon one of the following events:   Your stock option will expire after:
Termination of Service (except as shown below)
  90 Days
 
   
Termination of Service due to Retirement
  90 Days
 
   
Termination of Service due to Disability
  12 months
 
   
Termination of Service due to Death
  12 months

Should the Optionee cease service with the Company for any reason prior to
vesting in one or more Shares subject to this Option, then the Option will be
immediately cancelled with respect to those unvested Shares, and the Optionee
shall thereupon cease to have any right or entitlement to receive any such
cancelled portion of the Option. By your signature and the signature of the
Company’s representative below, you and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Optionee has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement. Optionee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.
McAfee, Inc.
[NAME]
[TITLE]

         
 
 
 
OPTIONEE    

 



--------------------------------------------------------------------------------



 



McAfee, Inc.
Stock Option Agreement

1.   Grant of Option. The Plan Administrator of the Company hereby grants to the
Optionee named in the Stock Option Notification (the “Notice”) attached as
Part I of this Agreement (the “Optionee”) an option (the “Option”) to purchase
the number of Shares, as set forth in the Notice, at the option price per share
set forth in the Notice (the “Option Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference. In the event
of a conflict between the terms and conditions of the Plan and the terms and
conditions of the Notice, the terms and conditions of the Plan shall prevail.  
2.   Exercise of Option.

  (a)   Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and the applicable
provisions of the Plan and this Notice.     (b)   Method of Exercise. This
Option is exercisable by delivery of an exercise notice which shall state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The exercise notice shall be completed by the Optionee
and delivered to Stock Administration. The exercise notice shall be accompanied
by payment of the aggregate Exercise Price as to all Exercised Shares. This
Option shall be deemed to be exercised upon receipt by the Company of such fully
executed exercise notice accompanied by such aggregate Option Price. If an
exercise notice is not completed, Stock Administration will execute the
exercises on a FIFO basis according to grant date. No shares shall be issued
pursuant to the exercise of the Option unless such issuance and exercise
complies with Applicable Laws. Assuming such compliance, for income tax purposes
and Exercised Shares shall be considered transferred to the Optionee on the date
the Option is exercised with respect to such Exercised Shares.

3.   Method of Payment. Payment of the aggregate Option Price shall be by any of
the following, or a combination thereof, at the election of the Optionee:

  (a)   cash;     (b)   check;     (c)   consideration received by the Company
under a cashless exercise program implemented by the company in connection with
the Plan; or surrender of other Shares which (i) in the case of Shares acquired
upon exercise of an option, have been owned by the Optionee for more than six
(6) months on the date of surrender, and (ii) have a Fair Market Value on the
date of surrender equal to the aggregate Option Price of the Exercised Shares.

4.   Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent and distribution and may
be exercised during the lifetime of Optionee only by the Optionee. The terms of
the Plan and this Notice shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.   5.   Term of Option. This
Option may be exercised only within the term set out in the Notice, and may be
exercised during such term only in accordance with the Plan and the terms of
this Notice.   6.   Tax Consequences. Some of the federal tax consequences
relating to this Option, as of the date of this Option, are set forth below.
THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE
SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING
THIS OPTION OR DISPOSING OF THE SHARES.

  (a)   Exercising the Option. The Optionee may incur regular federal income tax
liability upon exercise of an NSO. The optionee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the Fair

 



--------------------------------------------------------------------------------



 



McAfee, Inc.
Stock Option Agreement

      Market Value of the Exercised Shares on the date of exercise over their
aggregate Option Price. If the Optionee is an Employee or a former Employee, the
Company will be required to withhold from his or her compensation or collection
from Optionee and pay to the applicable taxing authorities an amount in cash
equal to a percentage of this compensation income at the time of exercise, and
may refuse to honor the exercise and refuse to deliver Shares if such
withholding amounts are not delivered at the time of exercise.     (b)  
Disposition of Shares. If the Optionee holds NSO shares for at least one year,
and gain realized on disposition of the Shares will be treated as long-term
capital gain for federal income tax purposes.

7.   Entire Agreement: Governing Law. The Plan is incorporated herein by
reference. The Plan and this Notice constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

 